Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00446-CV

                                       John THOMAS,
                                          Appellant

                                              v.

                                     Cynthia THOMAS,
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 14-45C
                         Honorable Robert R. Barton, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant John Thomas.

       SIGNED September 17, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice